Citation Nr: 0032450	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  98-08 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel





INTRODUCTION

The veteran had active duty with the United States Army from 
April 1952 to June 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Seattle, Washington, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
April 1999, the Board remanded the issues of service 
connection for bilateral pes planus and residuals of a nose 
fracture with status post septorhinoplasty to the RO for 
further development.  Subsequently, the RO granted service 
connection for the nasal disability and that issue is no 
longer on appeal.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

As noted in the previous remand, the veteran's service 
medical records are not complete and cover only the first 
half of his military career.  In the last remand the Board 
asked that the RO contact the National Personnel Records 
Center (NPRC) "and/or" the service department in an attempt 
to obtain additional records.  According to a "3101 Print" 
a request was sent to Address Code 13, which is NPRC.  
According to M21-1, however, the Army Reserve Personnel 
Records Center (ARPERCEN) would retain the veteran's records 
during his lifetime inasmuch as he is a retiree.  The 
"request/response information" on the 3101 Print suggests 
that responses were received from two entities but it is 
unclear whether one of them was ARPERCEN.  The matter must be 
clarified.  

Accordingly, the case is remanded for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO must review the "3101 Print" 
document that reflects a submission date 
of June 25, 1999, to Address Code 13 and 
determine whether that request went at 
some point to ARPERCEN.  If so, the RO 
should explain on the record which entry 
on the form indicates that it went to 
ARPERCEN and which entry is ARPERCEN's 
reply.  If the request did not go to 
ARPERCEN or if ARPERCEN did not respond, 
or if such can not be clarified by RO 
personnel, a request should be sent to 
ARPERCEN for the additional service 
medical records, including the veteran's 
retirement examination report.  The 
veteran has submitted a copy of his "201" 
file showing his various duty stations 
during the last 10 years of service, which 
is the period of the missing service 
medical records; to the extent, if any, 
that such information might be helpful in 
locating the records it should be 
utilized. 

3.  If additional service medical records 
or other evidence is obtained that 
warrants another examination of the 
veteran's feet and a medical opinion, such 
should be provided.  

4.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

